FILED
                           NOT FOR PUBLICATION
                                                                            FEB 22 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEREMY COLTHARP, an individual and               No. 15-55039
EDITH FRAZIER, an individual,
                                                 D.C. No. 2:13-cv-03263-AB-FFM
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

LARRY HERRERA, in his official
capacity as City Clerk for the City of
Long Beach,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andre Birotte, Jr., District Judge, Presiding

                     Argued and Submitted February 11, 2016
                              Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

      Plaintiffs Jeremy Coltharp and Edith Frazier appeal the district court’s order

denying their motion for summary judgment and granting Defendant Larry




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Herrera’s motion for summary judgment with respect to their substantive due

process claim. We affirm.

      Plaintiffs fail to demonstrate that Herrera arbitrarily interpreted California

Elections Code section 9215 in refusing to certify Plaintiffs’ petition for the next

regularly scheduled election. No provision of California law clearly imposes a

requirement that a petition requesting submission at a special election be

alternatively considered for a general election upon failing to qualify for a special

election. After finding Plaintiffs’ petition insufficient for a special election,

Herrera followed California Elections Code section 9115(e), which requires that

“no action [] be taken on the petition.” No due process violation resulted from that

approach.1

      AFFIRMED.




      1
        Plaintiffs’ requests for judicial notice are denied for lack of relevance. See
Ruiz v. City of Santa Maria, 160 F.3d 543, 548 n.13 (9th Cir. 1998).

                                            2